09/08/2020


       IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 20-0329



                             No. DA 20-0329

IN THE MATTER OF

O.S.

AN ALLEGED MENTALLY ILL PERSON,

           Respondent and Appellant.


                                 GRANT


       Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until October 9, 2020 to prepare,

file, and serve the Appellant’s opening brief.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                September 8 2020